DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/20/2021 amended claims 21-40.  Claims 21-40 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 20060221617 A1) in view of Pachler (US 20120061709 A1).
Regarding claim 21, Chien teaches a plug-in LED night light having a light source, comprising: an LED light main housing (Fig. 2-10); and at least one light source having a plurality of chip or dice LEDs ([0031]), for changing lighting effects on the illumination areas, arranged on at least one of a housing selected from main light housing, a side, top, tiltable or bottom light housing built-in or separable from the main COB light main housing (Fig. 2-10), wherein the LED night light is connected with an AC power source by prongs and through at least one of a built-in AC-to-DC circuit, an integrated circuit, at least one of a sensor and switch, and a controller to trigger or control the at least one COB to provide desired light functions for indoor or outdoor applications ([0015]).  
Chien does not teach the LED being a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a COB unit surface or area.
Pachler teaches a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain an area of substantially uniform light emission from a COB unit surface or area ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).

Regarding claim 23, Chien further teaches wherein the LED night light has an additional built-in LED light source, that is at least one of a multiple color LED, a plurality of color LEDs, or a COB light source having different colors ([0031], [0032]).  
Regarding claim 24, Chien further teaches wherein the LED night light includes at least one of a sensor, motion sensor, photo sensor, vibration sensor, heat sensor, and power fail detector to trigger the light sources to provide the desired light functions ([0032], [0036]).  
Regarding claim 25, Chien further teaches wherein the at least one light source has at least one of a predetermined shape, size, brightness, color combination, lumens, and/or coating colors.  
Regarding claim 26, Chien further teaches wherein the LED light further includes at least one side, top, or bottom light that is built-in or separate from the COB main housing and that is fixed, tiltable, rotatable, or angle-adjustable light (Fig. 2-10).  
Regarding claim 27, Chien further teaches wherein the LED night has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function ([0032]); (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions ([0032], [0064]); and  (vii) at least one trigger function controlled by an integrated circuit, wireless 
Regarding claim 28, Chien further teaches a plug-in LED night light having at least one of a top, bottom, and side light, comprising: at least one LED unit having a plurality of chip or dice LEDs (A8X/A9X; [0031]), for changing lighting effects on the illumination areas, fitted into a main housing to offer surface or area illumination (Fig. 9); at least one separate side, top, or bottom light (A9X/A8X) assembled to the main housing (Fig. 9), wherein each said side, top, or bottom light unit that is fixed, rotatably, or tiltably assembled to the main housing (Fig. 9; [0057]) configured to enable the night light to illuminate more than one area (Fig. 9), and wherein the LED night light is powered by a built-in battery directly without a charging base or tray, or input DC power from an external AC-DC circuit transformer, or DC power source by a separate USB or connector wire or a AC powered night light having at least two prongs to plug into an AC outlet (Fig. 9).
Chien does not teach a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain substantially uniform light emission from a coated surface or area of the COB unit.
Pachler teaches a COB light source having a plurality of chips directly sealed within a coating material for eliminating a spotlight of the LED and obtain substantially uniform light emission from a coated surface or area of the COB unit ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).

Regarding claim 30, Chien further teaches wherein (a) the main light, and (b) the separate side, top, or bottom light unit, each has at least one COB unit or at least one LED having light functions selected from (1) a motion sensor light, (2) a dimmable light, (3) a high-low brightness light ([0030]), (4) a wireless, IR, RF, or Wi-Fi control light, (5) a power fail light.
Regarding claim 31, Chien further teaches wherein at least on of the main light (A8X/A9X) and the separate top, bottom, side light unit (A9X/A8X) is incorporated with an integrated circuit and has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function; (iv) a power fail, emergency, or evacuation function or illumination; (v) a motion sensor and/or photosensor function; and (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions ([0057]).  
Regarding claim 32, Chien further teaches wherein at least one of (a) the LED unit, and (b) the side, top, or bottom light includes at least one of an integrated circuit, switch, wireless, IR or RF system, and wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded to app ([0030]-[0032]).  


Chien does not teach a COB light source.
Pachler teaches a COB light source ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]).

Regarding claim 36, Chien further teaches a plug-in LED light having at least one angle-adjustable top or bottom or side light as claimed in claim 35, wherein the LED light source includes light source units being a single color, changeable color, or multiple color light source beam ([0031], [0032], [0057]).  
Regarding claim 37, Chien further teaches the separate side, top, or bottom light has an adjustable angle of from zero degrees to 360 degrees (Fig. 7-9).  
Regarding claim 38, Chien further teaches the main light or separate side, top, or bottom light has a function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function; (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions; and (vii) a trigger function controlled by an integrated circuit, wireless system, or wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded to an app ([0057]).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Pachler and in further view of Wu (US 20100101924 A1).


Wu teaches the nigh light having a built-in camera system to capture photo, image, and/or audio digital data ([0046]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien and Pachler with Wu; because it allows occupancy sensing ([0046]).

Claims 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Pachler and in further view of Meyer (US 20090154148 A1).
Regarding claim 34, Chien does not explicitly teach the main light source or separate side, top, or bottom light having a USB charger function and/or a USB power bank function through a USB port to (1) supply DC to other products, and/or (2) input the DC power to the COB night light.
Meyer teaches a portable light includes at least one female USB receiving port to receive DC power from a USB male-plug wire connected with a DC power source ([0062], [0065], [0071], [0195]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien and Pachler with Meyer; because it provides an extra power source for the lighting device.
Regarding claim 39, Chien further teaches a DC powered LED light having geometric shape, comprising: at least one main light (A8X/A9X; [0031]) and separate top, bottom or side light unit (A9X/A8X) having at least one LED light source to emit light beams to a 
Chien does not teach a COB light source.
Pachler teaches a COB light source ([0001], [0005], [0006], [0010]-[0012], [0022], [0038], [0041], [0055], [0062], [0067], and [0076]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chien with Pachler; because light source of Pachler allows improved output ([0008] of Pachler).
Neither Chien nor Pachler teaches the COB light powered by a built-in (1) rechargeable battery connected through at least one female receiving port of the LED light to receive input DC power by a male-plug of a wire that is connected with (1) an external DC power source or an outside AC-to-DC circuit or transformer, or (2) a battery.
Meyer teaches a portable light powered by a built-in (1) rechargeable battery connected through at least one female receiving port of the LED light to receive input DC power by a male-plug of a wire that is connected with (1) an external DC power source or an outside AC-to-DC circuit or transformer, or (2) a battery (Fig. 1-51).

Regarding claim 40, Chien further teaches the main light or the separate side, top, or bottom light has at least one function selected from: (i) a color changing function; (ii) a change function from motion sensor to non-motion sensor or high-to-low brightness; (iii) a dimmer or adjustable light brightness function; (iv) a power fail, emergency, or evacuation function; (v) a motion sensor and/or photosensor function; (vi) a light performance function selected from chasing, fade-in and fade-out, auto color changing, sequential, sound-activating, and party light functions; and (vii) a function controlled by an integrated circuit, wireless system, or wireless connection selected from Z-way, ZigBee, Bluetooth, Wi-Fi, and/or a downloaded to an app ([0057]).

Response to Arguments
Applicant's arguments with respect to claim 21 and 39 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 21, applicant/s argue, 
The cited paragraphs of Pachler describe a device that requires a “Globe top” of
chips and a “Globe top” coating of another optics material to increase the light output. The claimed invention does not need such a “Globe Top” and just applies the coating layer direct to chip. This results in totally different optics performance and optics parts, resulting in substantially improved performance. (Remarks; p. 12).
Examiner respectfully disagrees.  
exclusion of “globe top” LED chip) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 39, applicant/s argue,
This rejection is respectfully traversed on the grounds that the Meyer publication, like the Chien and Pachler publications, whether considered individually or in any reasonable combination, fails to disclose or suggest a COB light, as claimed, with at least one of a main light and an additional side, top, or bottom light, as recited in independent claim 35, from which claims 39 and 40 depend. Instead, the Meyer publication discloses a desk lamp with conventional LEDs or even incandescent bulbs (as explained in paragraphs [006] and [0061]), and no additional side, top, or bottom light for illuminating a different area from the main light.  
In addition, as explained in the abstract of Meyer, the Meyer publication is directed to an apparatus with a power system utilizing primary and secondary power, which according to the Applicant is totally different than the single power device of the present invention:
A lighting apparatus includes an electrical contact that receives power from an external power source, a battery receiving region, and a battery backed light source. A user interface receives an input indicative of a first desired operation of the lighting apparatus when 
The claimed invention does not require a second backed up power source or complicated circuits to judge whether AC power is present or absent.
(Remarks; p. 12-13).
Examiner respectfully disagrees.  Meyer explicitly teaches a night light having main light (3004/3008) and additional side, top, or bottom light (3008/3004) for illuminating a different area from the main light (Fig. 29).  
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882